Exhibit 10.2

SS&C TECHNOLOGIES HOLDINGS, INC.

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

AGREEMENT made this     day of             , 201[X] between SS&C Technologies
Holdings, Inc., a Delaware corporation (the “Company”), and             (the
“Participant”).

 

1. Certificates.

The Company has issued to the Participant, pursuant to the Company’s 2006 Equity
Incentive Plan (the “Plan”), an aggregate of             shares (the “Shares”)
of common stock, $0.01 par value per share, of the Company (the “Common Stock”),
in consideration for [employment] services [rendered and] to be rendered by the
Participant to the Company. The Company may (i) issue one or more certificates
in the name of the Participant for the Shares or (ii) issue the Shares in book
entry form only in the name of the Participant. If the Company issues one or
more certificates for the Shares, such certificate(s) shall initially be held on
behalf of the Participant by the Secretary of the Company. Following the vesting
of any Shares pursuant to Section 2 below, the Secretary shall, if requested by
the Participant, deliver to the Participant a certificate representing the
vested Shares. If the Shares are issued in book entry form only, the Company
shall, if requested by the Participant, issue and deliver to the Participant a
certificate representing the vested Shares following the vesting of any Shares
pursuant to Section 2 below.

 

2. Vesting Schedule.

Unless otherwise provided in this Agreement or the Plan, the Shares shall vest
in accordance with the following vesting schedule: the Shares shall vest over a
period of     years from             , 201[X], with [    %] of the Shares
vesting on             , 20    and the remaining Shares vesting in
            installments over the remaining     years.

 

3. Consequences of Termination.

In the event that the Participant ceases to [be employed by][provide services
to] the Company for any reason, all of the Shares that are unvested as of the
time of such [employment termination][cessation of services] shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such [termination of
employment][cessation of services]. If certificates were issued for the Shares,
the Participant hereby authorizes the Company to take any actions necessary or
appropriate to cancel any certificate(s) representing forfeited Shares and
transfer ownership of such forfeited Shares to the Company; and if the Company
or its transfer agent requires an executed stock power or similar confirmatory
instrument in connection with such cancellation and transfer, the Participant
shall promptly execute and deliver the same to the Company. The Participant
shall have no further rights with respect to any Shares that are so forfeited.

 

4. Restrictive Legends.

(i) All certificates representing the Shares, if applicable, shall have affixed
thereto the legends in substantially the following form, in addition to any
other legends that may be required under federal or state securities laws or
(ii) the book entry account, if applicable, reflecting the issuance of the
Shares in the name of the Participant shall bear a legend or other notation upon
substantially the following terms:



--------------------------------------------------------------------------------

“The shares represented by this certificate are subject to forfeiture provisions
and restrictions on transfer set forth in a certain Restricted Stock Award
Agreement between the corporation and the registered owner of these shares (or
his or her predecessor in interest), and such Agreement is available for
inspection without charge at the office of the Secretary of the corporation.”

 

5. Withholding Taxes.

(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state or local taxes of any kind required by law to be withheld with respect to
the vesting of the Shares.

(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

 

6. Miscellaneous.

(a) Provisions of the Plan. This Agreement is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Agreement.

(b) No Rights to Employment. The Participant acknowledges and agrees that the
transactions contemplated hereunder do not constitute an express or implied
promise of continued engagement as [an employee][a consultant] for any period or
at all.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

(f) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 7(f).

(g) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

- 2 -



--------------------------------------------------------------------------------

(h) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

(i) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(j) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

(k) Participant’s Acknowledgments. The Participant acknowledges that he: (i) has
read this Agreement; (ii) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Participant’s own choice
or has voluntarily declined to seek such counsel; (iii) understands the terms
and consequences of this Agreement; and (iv) is fully aware of the legal and
binding effect of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SS&C Technologies Holdings, Inc.

By:

 

 

 

Name:

 

Title:

Address: 80 Lamberton Road

 

      Windsor, CT 06095

Participant

 

[NAME]

Address:

[Signature Page to Restricted Stock Agreement]